Title: From George Washington to Abraham Ackerman, 9 October 1779
From: Washington, George
To: Ackerman, Abraham


        
          Sir
          Head Qrs [West Point] Octob. 9. 1779
        
        I have received Your Letter of the 5th Instant—and am much obliged to the Court for their attention in the case of John Springer Junior, and for committing him to the custody of the Sheriff. In a few days I shall give such orders about him—as will be consistent with justice and my duty to the public. In the mean time he will remain in custody of the Sheriff. His conduct in deserting to the Enemy and bearing Arms for a long time against his Country—would have well justified the severest punishment to have been inflicted upon him; but it was still more criminal, after obtaining a pardon for his past delinquency—and the indulgence to act as a Waggon Driver at his own particular request and solicitation, that he might not be liable to fall into the Enemy’s hands, a circumstance of which he affected to be much afraid, to attempt in the course of Two or three days to enlist Men for the Enemy’s service and actually prevailed on several to desert. From this trait of his character—I fear there is little ground to expect a reformation in him. There is no sentence against him at this time—which will effect his life or even subject him to corporal punishment—and whether there ever will be one will depend entirely upon himself. I am Sir—with due respect Yr Most Obedt servant
        
          G.W.
        
      